IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tyrone Medley,                                    :
                       Appellant                  :
                                                  :
               v.                                 :
                                                  :
Southeastern Pennsylvania                         :   No. 1516 C.D. 2018
Transportation Authority                          :   Argued: June 8, 2020



BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                               FILED: July 7, 2020


               Tyrone Medley (Appellant) appeals from the October 11, 2018 order of
the Court of Common Pleas of Philadelphia County (trial court) denying Appellant’s
post-trial motion seeking a new trial. Upon review, we affirm.
               Appellant alleges that he was injured on July 23, 2013, while working
as a train conductor for the Southeastern Pennsylvania Transportation Authority
(SEPTA).1 On May 10, 2016, Appellant filed a claim against SEPTA pursuant to
the Federal Employers’ Liability Act, 45 U.S.C. §§ 51-60 (FELA). The trial court
conducted a trial of the matter in February of 2018, at the conclusion of which the

       1
         Appellant claims to have injured his wrist, neck, and back while lifting into place a portion
of a train known as a “trap door,” the function of which is to enable passengers to board and
disembark trains safely on train platforms of differing heights.
jury found SEPTA not liable for Appellant’s injuries. Appellant filed a post-trial
motion seeking a new trial, claiming, inter alia, that the trial court erred by not
charging the jury as he requested and by failing to grant a mistrial based on jury
confusion. The trial court denied Appellant’s post-trial motion on October 11, 2018,
and Appellant appealed to this Court. Appellant forwards the same two claims on
appeal. See Appellant’s Brief at 5.
                              Motions for a New Trial
             Initially, we will discuss our review of the trial court’s denial of
Appellant’s request for a new trial. As our Supreme Court has explained, “[t]rial
courts have broad discretion to grant or deny a new trial.” Harman ex rel. Harman
v. Borah, 756 A.2d 1116, 1121 (Pa. 2000). “[W]hen analyzing a decision by a trial
court to grant or deny a new trial, the proper standard of review, ultimately, is
whether the trial court abused its discretion.” Id. at 1122.
             The Supreme Court has explained:

             Each review of a challenge to a new trial order must begin
             with an analysis of the underlying conduct or omission by
             the trial court that formed the basis for the motion. There
             is a two-step process that a trial court must follow when
             responding to a request for new trial. First, the trial court
             must decide whether one or more mistakes occurred at
             trial. These mistakes might involve factual, legal, or
             discretionary matters. Second, if the trial court concludes
             that a mistake (or mistakes) occurred, it must determine
             whether the mistake was a sufficient basis for granting a
             new trial. The harmless error doctrine underlies every
             decision to grant or deny a new trial. A new trial is not
             warranted merely because some irregularity occurred
             during the trial or another trial judge would have ruled
             differently; the moving party must demonstrate to the trial
             court that he or she has suffered prejudice from the
             mistake.

                                          2
Harman, 756 A.2d at 1122 (internal citations omitted). Further,

            [t]o review the two-step process of the trial court for
            granting or denying a new trial, the appellate court must
            also undertake a dual-pronged analysis. A review of a
            denial of a new trial requires the same analysis as a review
            of a grant. First, the appellate court must examine the
            decision of the trial court [whether or not] a mistake
            occurred.

                                        ***

            If the mistake involved a discretionary act, the appellate
            court will review for an abuse of discretion. If the mistake
            concerned an error of law, the court will scrutinize for
            legal error.

Harman, 756 A.2d at 1122-23 (internal citations, quotation marks, and brackets
omitted).
                        Federal Employers’ Liability Act
            Initially, Appellant made his underlying claim against SEPTA pursuant
to FELA. In pertinent part, FELA provides as follows:

            Every common carrier by railroad while engaging in
            commerce between any of the several States or Territories,
            or between any of the States and Territories, or between
            the District of Columbia and any of the States or
            Territories, or between the District of Columbia or any of
            the States or Territories and any foreign nation or nations,
            shall be liable in damages to any person suffering injury
            while he is employed by such carrier in such commerce,
            or, in case of the death of such employee, to his or her
            personal representative . . . for such injury or death
            resulting in whole or in part from the negligence of any of
            the officers, agents, or employees of such carrier, or by
            reason of any defect or insufficiency, due to its negligence,
                                          3
            in its cars, engines, appliances, machinery, track, roadbed,
            works, boats, wharves, or other equipment.

45 U.S.C. § 51. This Court has explained the following regarding FELA claims:

            Under the FELA, an employer has the duty to provide its
            employees with a reasonably safe work environment and
            safe work equipment. If an employee is injured because
            of an unsafe condition, the employer is liable if its
            negligence played any part, even the slightest, in
            producing the employee’s injury.

            In order to present a prima facie case under the FELA, a
            plaintiff must demonstrate that

                1) the plaintiff was injured while in the scope of
                his employment;

                2) the plaintiff’s employment is in furtherance of
                the railroad’s interstate transportation business;

                3) the employer was negligent; and

                4) the employer’s negligence played some part in
                causing the injury for which compensation is
                sought under the FELA.

            Under the FELA, the plaintiff must prove the [FELA-
            specific] elements of negligence: duty, breach,
            foreseeability, and causation. The plaintiff must show that
            the employer, with the exercise of due care, could have
            reasonably foreseen that a particular condition could cause
            injury. Foreseeability is an essential element of FELA
            negligence.

            In addition to causation, the [plaintiff] must show that the
            employer had actual or constructive knowledge of the
            hazardous condition. The [plaintiff] need not show actual
            or constructive knowledge if there is proof that the railroad

                                         4
             could by reasonable inspection have discovered the defect.
             In a FELA case, where a plaintiff alleges that an employer
             failed to provide a reasonably safe place to work, the
             employer’s knowledge of the unsafe condition is an
             essential element. Whether the employer had actual or
             constructive knowledge of an alleged hazardous condition
             is to be determined by the jury, but only where the plaintiff
             has presented sufficient evidence to justify submitting the
             issue of knowledge to the jury.

Manson v. Se. Pa. Transp. Auth., 767 A.2d 1, 3-4 (Pa. Cmwlth. 2001) (internal
quotation marks and citation omitted).        Additionally, our Supreme Court has
explained that, “[a]lthough the slightest bit of negligence on the part of the employer
is sufficient, liability under the FELA must be based on a showing of negligence and
not on the mere fact that an employee was injured while on the job.” Hileman v.
Pittsburgh & Lake Erie R.R. Co., 685 A.2d 994, 995-96 (Pa. 1996) (internal citation
omitted).
                                  Jury Instruction
             Appellant first claims that the trial court erred by failing to charge the
jury as he requested. See Appellant’s Brief at 21-28. Specifically, Appellant claims
that the trial court erred by not giving the requested FELA-specific Proposed
Instruction No. 11 on foreseeability and notice, which provides as follows:

             How do you determine whether the defendant knew or,
             through the exercise of reasonable care, should have
             known of a particular risk of danger? First, you may
             consider any evidence presented concerning the actual
             knowledge of the railroad or its foreman or other agents.
             Second, you may consider any evidence presented
             concerning whether the risk was brought to the attention
             of the railroad or its foreman or other agents, for example,
             through employees’ statements, complaints or protests
             that a particular condition or assignment was dangerous.

                                          5
             Third, you may consider whether a reasonably prudent
             person would have performed inspections which would
             have brought the dangerous condition to the defendant’s
             attention or otherwise would have known of the condition.
             If you find by a preponderance of the evidence that a
             reasonably prudent person would have taken reasonable
             precautions against the risk based on such actual
             knowledge, statements, complaints or protests or
             reasonable inspection, and you find that the defendant
             failed to take such reasonable precautions, then you may
             find that the defendant was negligent.

5 L. Sand, et al., Modern Federal Jury Instructions, Instruction 89-11 (2017).
Appellant argues that, by refusing to give the proposed charge, the trial court failed
to properly apprise the jury as to how SEPTA should have known of the allegedly
dangerous condition presented by the trap door. See Appellant’s Brief at 28.
Appellant argues that, had the trial court given the instruction, and had the jury found
that a reasonably prudent person would have taken precautions to prevent the risk
that the trap door would become dangerously heavy to lift based on the evidence
presented, then the jury could have found SEPTA was negligent. Id. We do not
agree that the trial court’s decision not to read the specific proposed instruction
rendered the trial court’s instructions inadequate or inaccurate.
             The purpose of jury instructions is to clarify the legal principles at issue.
Chicchi v. Se. Pa. Trans. Auth., 727 A.2d 604, 609 (Pa. Cmwlth. 1999). “A trial
court has broad discretion in phrasing its instructions to the jury and can choose its
own wording so long as the law is clearly, adequately and accurately presented to
the jury for consideration.” Commonwealth v. King, 721 A.2d 763, 778 (Pa. 1998).
“Furthermore, a trial court need not accept counsel’s wording for an instruction, as
long as the instruction given correctly reflects the law.” Id. at 778-79; see also
Williams v. Se. Pa. Transp. Auth., 741 A.2d 848, 858 (Pa. Cmwlth. 1999) (“[A trial]
                                           6
court is free to phrase its jury instructions in words other than those proposed, so
long as the words chosen clearly, adequately and accurately present the law to the
jury.”). As this Court has explained:

               When reviewing jury instructions for reversible error, an
               appellate court must read and consider the charge as a
               whole. [Appellate courts] will uphold an instruction if it
               adequately and accurately reflects the law and is sufficient
               to guide the jury through its deliberation.

Commonwealth v. Martz, 824 A.2d 403, 409 (Pa. Cmwlth. 2003) (internal quotations
and citations omitted). Further, to constitute reversible error, a jury instruction,
when considered in its totality, must not only be erroneous, but must also be
prejudicial to the complaining party. Chicchi, 727 A.2d at 609.
               Here, after SEPTA objected to Appellant’s proposed jury charge, the
trial court declined to issue Appellant’s requested point for charge and instead
instructed the jury, in relevant part,2 as follows:

                    The third element is whether the defendant or its
               employees or agents were negligent.

                     The fact that plaintiff was injured during his
               employment does not automatically entitle him to recover
               from his employer. Plaintiff can only recover from the
               defendant if negligence, and the other elements I will
               describe, are established by a preponderance of the
               evidence.

                     Negligence is simply the failure to use the same
               degree of care, which a person of ordinary prudence,
               would use in the circumstances of a given situation. It can

       2
         The trial court’s entire jury charge extends dozens of pages of the trial transcript. See
Notes of Testimony (N.T.) at 29-56; Reproduced Record (R.R.) at 819a-46a.

                                                7
be the doing of something which is reasonable – which a
reasonably prudent person would not have done or failing
to do something which a reasonably prudent person would
have done under the circumstances.

       Since the defendant is a corporate entity, which can
only act through its officers, employees, and agents, it is
liable under the FELA for their negligence.

       The term “negligence”, otherwise known as
carelessness is the absence of ordinary care that a
reasonably prudent person would use in the circumstances
presented here. Negligent conduct may consist either of
an act or a failure to fact [sic] where there is a duty to do
so.

       In other words, negligence is the failure to do
something that a reasonably careful person would do or
doing something that a reasonably careful person would
not do, in light of all the surrounding circumstances
established by the evidence in this case. It is for you to
decide how a reasonably careful person would act in those
circumstances.

       The definition of negligence requires the defendant
to guard against those risks or dangers of which a new [sic]
or by the existence or the exercise, I’m sorry, of due care
should have known. In other words, the defendant’s duty
is measured by what a reasonably prudent person would
anticipate or foresee resulting from a particular
circumstance.

      The degree of care required by a reasonable care
standard varies with the level of the risk. The greater risk
of harm, the greater required level of care. Thus, the
Federal Employers’ Liability Act imposed on the
defendant a duty to the plaintiff and to all of its employees
to exercise reasonable care to provide him with a
reasonable [sic] safe place in which to work. Reasonably

                             8
                safe conditions in which to work and reasonably safe tools
                and equipment.

                       This duty includes responsibility to inspect the
                premises where the railroad employee will be working and
                their equipment and to take reasonable precautions to
                protect its employees from possible dangers.

                       If you have found that plaintiff by [a]
                preponderance of the evidence has shown that he was an
                employee of the defendant, Railroad,[3] acting in the course
                of his duties and that the defendant, Railroad, or its
                employees or agents were negligent, then you must decide
                whether an injury to the plaintiff resulted in whole or in
                part from the negligence of the Railroad or its employees
                or agents.

                       I have already explained that you may find the
                defendant, Railroad, liable to the plaintiff if the Railroad’s
                negligence failed to provide plaintiff with a safe place to
                work or [was] otherwise negligence [sic]. And if such
                negligence played a part, even the slightest, in causing
                plaintiff’s injuries.

                       In this case, the defendant, Railroad, has contended
                that plaintiff’s injuries were due to plaintiff’s own
                negligence. This is referred to as contributory negligence.
                However, if you find the plaintiff was negligent, that does
                not prevent plaintiff from recovering damages. If you find
                that the Railroad’s negligence also played a part in causing
                plaintiff’s injuries. Rather, it would result in a reduction
                of plaintiff’s damages in proportion to the amount of
                negligence attributable to the plaintiff, as I will explain in
                detail shortly.

Notes of Testimony, February 16, 2018 (N.T.), at 42-46; R.R. at 833a-36a.
                Of this instruction, the trial court explained:

      3
          The trial court in this instruction uses the term “Railroad” to refer to SEPTA.
                                                  9
            although [Appellant] was displeased that the [c]ourt did
            not use the Modern Federal Jury Instructions by Professor
            Sand that [Appellant] proposed [Appellant] never
            explained why the [c]ourt’s charge on negligence was
            inadequate, nor did [Appellant] show how the jury was
            confused by the [c]ourt’s instruction. As stated by
            [SEPTA], the [c]ourt highlighted the fact that the
            negligence of [SEPTA] can be imputed to it based on
            actions of employees or agents of [SEPTA]; covered
            failure to use ordinary care in a given situation; covered
            failing to act as a reasonably prudent person would act
            under the circumstances; covered the fact that a
            corporation must act through its officers, employees and
            agents, and their actions or inactions render [SEPTA]
            responsible; covered an obligation on [SEPTA] to guard
            against risks of harm, which were known to [SEPTA] or
            which could have been anticipated or foreseen by
            [SEPTA] or its agents; covered the sliding scale of
            responsibility, i.e.[,] the greater the risk of harm, the
            greater level of care required and the duty of the railroad
            company to provide [Appellant] with a reasonably safe
            place to work, reasonably safe conditions in which to work
            and reasonably safe tools and equipment; and included the
            responsibility to inspect the premises in advance of an
            employee encountering a danger, in order to protect that
            employee from danger. The [c]ourt’s charge was
            comprehensive. It covered the concept of negligence as
            found in Pennsylvania law and throughout common law
            jurisdictions. It is in keeping with federal law and there
            was absolutely no error in the charge.

Trial Court Memorandum of Law dated October 11, 2018 (Trial Court Opinion) at
7-8.
            We agree with the trial court that the negligence instruction in this
matter adequately and accurately conveyed all the points of law from Appellant’s
desired instruction. The instruction discussed the basics of negligence as well as

                                        10
negligence as it relates to corporations and corporations’ agents and employees. The
instruction explained that, under FELA, an employer maintains a duty to exercise
reasonable care to provide employees with a safe place in which to work, safe
conditions under which to work, and safe tools and equipment with which to work.
The trial court’s instruction also specifically discussed foreseeability and an
employer’s responsibility to inspect the premises and the equipment with which
employees will be working and to take reasonable precautions to protect employees
from possible dangers. The instruction expressly instructed the jurors that if, by a
preponderance of the evidence, they found SEPTA, or its agents, to have been
negligent in carrying out its duties/responsibilities, even in the slightest, the jury
could find SEPTA liable to Appellant for his injuries. This instruction comports
with the Pennsylvania Suggested Standard Jury Instruction for negligence4 and also

       4
           The Pennsylvania Suggested Standard charge for negligence provides as follows:

                In this case, you must decide whether [name of defendant] was
                negligent. I will now explain what negligence is.

                A person must act in a reasonably careful manner to avoid [injuring]
                [harming] [damaging] others.

                The care required varies according to the circumstances and the
                degree of danger at a particular time.

                You must decide how a reasonably careful person would act under
                the circumstances established by the evidence in this case.

                A person who does something a reasonably careful person would
                not do under the circumstances is negligent.

                A person also can be negligent by failing to act.

                A person who fails to do something a reasonably careful person
                would do under the circumstances is negligent.

Pennsylvania Suggested Standard Civil Jury Instruction 13.10 (2012).

                                                 11
covers foreseeability and FELA-specific employer obligations to inspect and
maintain safe working conditions for employees contained in Appellant’s desired
model jury instruction. The trial court was not obligated to use any specific language
to convey these principles to the jury. See King; Williams.
             After reviewing the trial court’s negligence instruction on the whole, as
we must, we find no error of law or abuse of discretion in the trial court’s decision
not to read Appellant’s requested jury instruction No. 11 verbatim to the jury.
                              Failure to Grant Mistrial
             Next, Appellant claims the trial court erred by refusing to grant a
mistrial based on jury confusion. See Appellant’s Brief at 29-36. Appellant claims
that the discrepancies in the jury poll following the initial verdict coupled with the
jury’s failure to attribute 100% of negligence as instructed on the verdict slip
illustrate that the jury was “hopelessly confused” and that the trial court therefore
erred by not granting a mistrial. Id. at 32-35. We do not agree.
             “The decision to grant or deny a motion for mistrial rests primarily in
the discretion of the trial court.” Daddona v. Thind, 891 A.2d 786, 809 (Pa. Cmwlth.
2006). “Absent a clear abuse of that discretion, an appellate court will not disturb
the trial court’s ruling.” Id. Jury confusion warrants a new trial only where a trial
court fails to adequately rectify the confusion. See Dep’t of Transp. v. Nemiroff, 401
A.2d 10, 12 (Pa. Cmwlth. 1979); Drum v. Shaull Equip. & Supply Co., 760 A.2d 5,
12 (Pa. Super. 2000) (“If a jury clearly is confused, and the trial court cannot rectify
the confusion by appropriate instructions, a new trial is warranted.”).
             Appellant bases his jury confusion claim on events that transpired on
February 16, 2018, after the jury reached its verdict. See N.T. at 59-75; R.R. at 849a-
65a. When the jury returned to the courtroom after deliberation, the jury was asked


                                          12
by the court crier how it responded to the questions on the verdict sheet. Id. The
court crier asked the following:


                        1) Do you find by [a] preponderance of the evidence
                 that the defendant, [SEPTA], was negligent? Yes or No?

                        2) Do you find by a preponderance of the evidence
                 that the defendant’s negligence caused, in whole or in part,
                 an injury to the plaintiff? Yes or No?

                        3) Do you find by a preponderance of the evidence
                 that the plaintiff, Tyrone Medley, was negligent? Yes or
                 no?

                        4) Do you find by a preponderance of the evidence
                 that the plaintiff’s negligence caused, in whole or in part,
                 an injury to the plaintiff? Yes or no?

                        5) To what extent, stated in percentage, did the
                 plaintiff Tyrone Medley’s negligence, if any, contribute
                 about an injury to the plaintiff?[5]

                        6) What are Mr. Medley’s total damages?

       5
           The Trial Court Opinion states the fifth question as follows:

                        Verdict Form No. 5. Taking the combined negligence that
                 was a cause of any harm to Tyrone Medley as 100 percent, what
                 percentage of that negligence do you attribute to Tyrone Medley and
                 what percentage do you attribute to SEPTA?

                        Percentage of negligence attributed to Tyrone Medley: ___

                        Percentage of negligence attributed to SEPTA: ___

                        Total 100%.

Trial Court Opinion at 9. While the verdict sheet does not appear in the record before this Court,
during oral argument, counsel for Appellant confirmed that the version stated in the Trial Court
Opinion was the form of the fifth question on the verdict sheet.

                                                  13
N.T. at 60-61. The jury answered “No” to the first question on the verdict sheet –
whether SEPTA was negligent – and “No” to the second question of whether
SEPTA’s negligence caused Appellant’s injuries in whole or in part. Id. at 60. The
jury answered “Yes” to the third and fourth questions regarding whether Appellant
was negligent and whether Appellant’s negligence caused Appellant’s injuries in
whole or in part. Id. at 60-61. On the fifth question, the jury apportioned the
negligence involved thusly: 60% negligence to Appellant and 0% negligence to
SEPTA. Id. at 61. Finally, on question six, the jury indicated Appellant’s total
damages were $0.00. Id.
             When polled, three of the first six jurors indicated that they did not
agree with the verdict as stated. N.T. at 62. After discussing the matter with counsel
at sidebar, the trial court sent the jurors back to continue deliberations with a newly
drafted verdict slip that instructed the jurors to not answer any further questions if
they answered “No” to the first question of whether SEPTA was negligent. Id. at
66.
             After sending the jury back for further deliberations, the trial court
stated the following:

             THE COURT: I just want to put a couple things on the
             record. We received a verdict, as the record will reflect,
             from the foreperson who said that the majority, 10 out of -
             - at least 10 out of 12 agreed on the verdict.

             The verdict sheet wasn’t drafted properly, I take some
             responsibility for that. The attorneys should as well. After
             question number one it should have been, if you find
             SEPTA is not negligent, you don’t have to answer any
             further questions because the questions on there, it appears
             as though the jury felt compelled to answer every one of
             them.
                                          14
             I didn’t find the verdict to be inconsistent, at least on the
             sheet, because they found no liability against SEPTA, but
             it appears they felt compelled to put a number with respect
             to plaintiff because they erroneously thought they had to
             answer every question.

             With that being said, when we polled the jury, three out of
             the first six said they disagreed with the verdict. At that
             point, I sought some guidance from Judge Fox as to how
             to proceed, because I think the attorneys and myself, first
             time experience, having a jury go against what the jury
             sheet said and I was advised and I agree that we were to
             tell them to continue to deliberate through the rest of the
             day and into Tuesday, if necessary.

             This also gives us the opportunity to correct the verdict
             sheet. I have directed my staff to go down and make a new
             verdict sheet, where we’re going to write in after question
             number one, if your answer is no to question number one,
             you are not to answer any further questions on the sheet.
             And we’re going to let them deliberate at this point.

N.T. at 66-67. Appellant then requested a mistrial based on jury confusion, which
the trial court denied. N.T. at 68-70.
             Sometime later, the jury returned to the courtroom with another verdict.
N.T. at 71. This time, the jury again answered the first question – whether SEPTA
was negligent – in the negative. Id. Another poll of the jury then revealed only one
juror disagreed with the verdict, and so the court recorded the verdict. Id. at 71-74.
             Based on these events, the trial court determined that “the jury was
never confused by the [trial c]ourt’s instructions, nor were they [sic] confused during
deliberations.” Trial Court Opinion at 10. The trial court found that the juror in
question – Juror No. 6 – was confused only by the polling question asked in the
courtroom, not during deliberations. Id. Because the trial court drafted a new verdict
                                          15
sheet that resolved the confusion, the trial court determined that the juror’s confusion
was not prejudicial to Appellant. Id.
             The trial court properly denied Appellant’s motion for a mistrial in this
matter. The jury’s responses from the initial verdict sheet clearly indicated that it
found no negligence on SEPTA’s part. The confusion, to the extent any existed,
clearly stemmed from the jury’s belief that it needed to answer all questions on the
verdict sheet, and thus apportion negligence percentages, despite having answered
the first question of whether SEPTA was negligent in the negative. The trial court
resolved this confusion by re-drafting the verdict sheet to instruct the jury that, if it
found SEPTA was not negligent in the first question, the rest of the questions on the
sheet need not be answered. Having received this direction from the trial court, the
jury continued its deliberations until reaching an 11-1 verdict, which satisfied the
requirement that 10 out of 12 jurors agree with the verdict. The fact that, when
polled, Juror No. 6 did not agree with the verdict does not indicate “hopeless
confusion,” but instead simply that one juror did not agree with the 11 others on a
factual question in the case.
             We agree with the trial court that Appellant’s reliance on Drum is
misplaced.    See Trial Court Opinion at 10.          Drum involved jury confusion
occasioned by complex legal issues in a multi-party case that prompted mistrial
motions from both parties. The confusion in the instant matter, on the other hand,
was created by poor drafting of the verdict sheet, which confusion the trial court
rectified by re-drafting the verdict sheet. As stated supra, relevant to this instant
matter, Drum stands for the proposition that a trial court’s order of a new trial is
appropriate only where a trial court does not remove confusion, which it was able to
do here.


                                           16
             The trial court’s proper resolution of any existing confusion made the
granting of a mistrial inappropriate. See Nemiroff; Drum. Accordingly, the trial
court neither committed an error of law nor abused its discretion in denying
Appellant’s mistrial motion.
             Because the trial court made no factual, legal, or discretionary mistake
in this matter, we need not analyze whether Appellant was prejudiced by the trial
court’s denial of Appellant’s post-trial request for a new trial.      See Harman.
Accordingly, we affirm the trial court’s order.




                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tyrone Medley,                       :
                 Appellant           :
                                     :
           v.                        :
                                     :
Southeastern Pennsylvania            :   No. 1516 C.D. 2018
Transportation Authority             :



                                ORDER


           AND NOW, this 7th day of July, 2020, the October 11, 2018 order of
the Court of Common Pleas of Philadelphia County is AFFIRMED.



                                  __________________________________
                                  CHRISTINE FIZZANO CANNON, Judge